DETAILED ACTION
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
The Examiner further acknowledges the following:
Claims 1-14 are cancelled. 
Claims 15-30 are newly added. 
Claims 15-30 are under current examination.   
Applicants argue that the amendment to the claims renders the rejections made in the last Office Correspondence mailed on 12/10/2021 moot. Examiner respectfully submits that Applicants' arguments and amendments filed on 07/05/2022, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
Information Disclosure Statement (IDS) filed on 09/12/2022 and 10/10/2022 have been considered by the Examiner. A signed copy of the IDS is included with the present Office Action. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 15-30 are rejected under 35 U.S.C. 103 as being unpatentable over Shiah et al. (United Sates Patent Publication 2005/0048099) as evidenced by European Medicines Agency (Ozurdex® implant), and further in view of Boyer et al. (Dexamethasone Intravitreal Implant of Diabetic Macular Edema in Vitrectomized Patients, 2011), and ClinicalTrials.gov (A study of the Safety and Efficacy of a New treatment for Diabetic Macular Edema 11/2008) as evidenced by Center for Drug Evaluation and Research (NDA Division Director Review) and as evidenced by NHSC (Dexamethasone Posterior Segment Drug Delivery System (OZURDEX) For Diabetic Macular OEDEMA 06/2012). 
Claim 15 is to a method for treating an ocular condition, the method comprising injecting a bioerodible implant into the vitreous of a human in need thereof at a frequency of once every about six months to once every about nine months over a period of time of at least two years, the bioerodible implant comprising a continuous, double extruded rod comprising about 60 wt% of dexamethasone, based on the total weight of the implant, homogeneously dispersed within a biodegradable polymer matrix; wherein the biodegradable polymer matrix comprises a mixture of about 30 wt% of a 50:50 poly(D,L-lactide-co-glycolide) having hydrophilic end groups and about 10 wt% of a 50:50 poly(D,L-lactide-co-glycolide) having hydrophobic end groups, wherein the wt% is based on the total weight of the implant; wherein the bioerodible implant is sized for implantation in the vitreous of the human; and wherein the method is therapeutically effective to treat the ocular condition; and wherein the ocular condition is selected from the group consisting of uveitis, macular edema, diabetic macular edema, macular degeneration, retinal detachment, ocular tumors, fungal or viral infections, multifocal choroiditis, diabetic retinopathy, proliferative vitreoretinopathy (PVR), sympathetic ophthalmia, Vogt Koyanagi-Harada (VKH) syndrome, histoplasmosis, uveal diffusion, and vascular occlusion.
Shiah et al. teach methods of treating ocular conditions by implanting a bioerodible implant comprising an active agent and polymer, see paragraph [0022]. The posterior ocular condition of Shiah can comprise diabetic macular edema, macular edema, uveitis, macular degeneration, retinal detachment, ocular tumors, fungal or viral infections, multifocal choroiditis, retinopathy, proliferative vitreoretinopathy, sympathetic ophthalmia, Vogt Koyanagi-Harada syndrome, histoplasmosis, uveal diffusion or vascular occlusion. see paragraphs [0004], [0009]-[0010], [0013], [0068],and [0226] . An anti- inflammatory agent such as dexamethasone can be used for the treatment of the ocular condition, see paragraphs [0065] and [0172]. The implant is sized for implantation in the ocular region which includes the vitreous, see paragraph [0173]. The biodegradable polymer matrices includes PLGA polymers which are both hydrophobic and hydrophilic in nature, see paragraphs [0190] and [200]. The bioerodible implant can comprise rods, see paragraph [0199]. The intraocular drug delivery system can be injected, see paragraph [0236]. The active agent may be homogenously dispersed with the polymer matrix, see paragraph [0186] and [0231-0232] and [0279]. Shiah et al. suggests that the composition can be for human use, see paragraph [0330] and entire document. In one embodiment, an implant for intravitreal use comprises dexamethasone drug and a polymer matrix of 50:50 PLGA ester and PLGA acid, see paragraph [0242]. The active agent can be released over various time periods which are inclusive but not limited to one to six months thus rendering obvious wherein the implant releases drug from a period over one month or three months or six months, see paragraph [0177] and entire document. The implant of Shiah et al. can include double extruded rods, see paragraph [0002] and [0199]. Shiah suggests that the implant can comprise 60% dexamethasone, and 30% of a 50:50 hydrophilic end PLGA with 10% of a 50:50 hydrophobic end PLGA, see [0052] and Tables 2 and 4. Per Table 2, the composition can comprise either 700 or 350 micrograms of dexamethasone. Shiah teaches that the implants are bioerodible and thus the implant would not need to be removed prior to subsequent treatments. Per Table 5, the 50:50 PLGA ester can comprise Resomer® RG 502 and the 50:50 PLGA acid can comprise Resomer® RG502H. 
The bioerodible implants in Shiah are known as DEX PS DSS® in Shiah (see paragraphs [0055]-[0056], [0235]-[0250],[0277]-[0288],[0317]-[0324], [0239]-[0333] and  example 8) and are the same as OZURDEX® implants as evidenced by NHSC at pages 2 and 4-8. Furthermore, as evidenced by the Center for Drug Evaluations and research, any reference herein to DEX PS DSS® in Shiah is equivalent to the alternative names of OZURDEX®  and POSURDEX®, see page 1.  
Shiah et al. does not expressly teach wherein the period of time for administering the implant is at least two years.
However, Boyer et al. teach that the mean duration of diabetic macular edema is about 43 months, see abstract and results. 
Administering an implant once every six months for 36 months to treat an ocular condition is expressly suggested by Clinicaltrials.gov archive submitted from 2008 in which it was suggested that dexamethasone intravitreal implants are administered every 6 months for about 36 months, see study design. As evidenced by NHSC, these same implants in Shiah (the DEX PS DDS, aka OZURDEX) are designed to be administered in six-month treatment intervals for about three years time, see pages 2 and 4-8. 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to administer the dexamethasone injections of Shia (i.e. the DEX PS DDS implants for a duration of three years in order to treat the duration of macular edema in a human subject who is still exhibiting such symptoms as the average duration of macular edema in a subjects can be about 43 months as suggested by Boyer et al and as suggested by Clinicaltrials.gov administering dexamethasone injections or a time period of once every 6 months up to about 3 years is disclosed. There would have been a reasonable expectation of success as the modified Shia teaches dexamethasone injections and it is routine and conventional for a practitioner to administer a drug and monitor the effectiveness of such treatment until the patient exhibits no more symptoms. Thus, it would be obvious to administer the implant for the duration of macular edema and furthermore Shia's implants are formulated to release active agent into the eye for various time periods, not limited to just once every six months, see paragraph [0177]. 
It would have additionally been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer the DEX PS DDS dexamethasone injections taught by Shiah for a period of 6 months for up to three years to treat ocular conditions including uveitis, macular edema, diabetic macular edema, macular degeneration, retinal detachment, ocular tumors, fungal or viral infections, multifocal choroiditis, diabetic retinopathy, proliferative vitreoretinopathy (PVR), sympathetic ophthalmia, Vogt Koyanagi-Harada (VKH) syndrome, histoplasmosis, uveal diffusion, or vascular occlusion. One of ordinary skill in the art would have been motivated to do so given Shiah teaches that the active agent can be released at time periods that are inclusive of six months and NHSC and Clinical trials demonstrates that the implants taught by Shiah (i.e. the DEX PSDDS or OZURDEX implants) are capable of being administered for a duration of 36 months for treating an ocular condition and Shiah’s OZURDEX implants are suggested to work for multiple ocular conditions in the alternative to diabetic macular edema, thus a person of ordinary skill has good reason to pursue the known options within his or her technical grasp and it is routine and conventional for a practitioner to administer a drug and monitor the effectiveness of such treatment until the patient exhibits no more symptoms. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, and 8-9 of U.S. Patent No. 8,034,366 in view of Shia et al. (United Sates Patent Publication 2005/0048099), as evidenced by Europeans Medicines Agency (Ozurdex® implant), in view of Boyer et al. (Dexamethasone Intravitreal Implant of Diabetic Macular Edema in Vitrectomized Patients, 2011) and ClinicalTrials.gov (A study of the Safety and Efficacy of a New treatment for Diabetic Macular Edema 11/2008), as evidenced by Center for Drug Evaluation and Research (NDA Division Director Review).
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Both Patent ‘366 and the instant claims encompass rods having active agent homogenously dispersed within a polymer, the biodegradable implants comprising PLGA mixtures and dexamethasone as the active agent. The implants are used in treating medical conditions of the eye in a subject of which Patent ‘366 discloses includes macular edema via injection. 
Patent ‘366 does not disclose giving the patient an implant once every six to nine months over three years, that the dexamethasone implant comprises about 30% of a 50:50 PLGA having hydrophilic end groups and about 10% of a 50:50 PLGA having hydrophobic end groups, and that the ocular disorder is macular edema via injections, uveitis, macular edema, macular degeneration, retinal detachment, ocular tumors, fungal infections, viral infections, multifocal choroiditis, diabetic retinopathy, proliferative vitreoretinopathy (PVR), sympathetic ophthalmia, Vogt Koyanagi-Harada (VKH) syndrome, histoplasmosis, uveal diffusion, and vascular occlusion. The dexamethasone in both can comprise about 60% by weight (overlapping amount), see claim 12 of Patent ‘987.  
Shiah et al. teach methods of treating ocular conditions by implanting a bioerodible implant comprising an active agent and polymer, see paragraph [0022]. The posterior ocular condition of Shiah can comprise diabetic macular edema, macular edema, uveitis, retinal detachment, ocular tumors, fungal or viral infections, multifocal choroiditis, retinopathy, proliferative vitreoretinopathy, sympathetic ophthalmia, Vogt Koyanagi-Harada syndrome, histoplasmosis, uveal diffusion or vascular occlusion. see paragraphs [0004], [0009]-[0010], [0013], [0068],and [0226]. An anti- inflammatory agent such as dexamethasone can be used for the treatment of the ocular condition, see paragraphs [0065] and [0172]. The implant is sized for implantation in the ocular region which includes the vitreous, see paragraph [0173]. The biodegradable polymer matrices includes PLGA polymers which are both hydrophobic and hydrophilic in nature, see paragraphs [0190] and [200]. The bioerodible implant can comprise rods, see paragraph [0199]. The intraocular drug delivery system can be injected, see paragraph [0236]. The active agent may be homogenously dispersed with the polymer matrix, see paragraph [0186] and [0231-0232] and [0279]. Shiah et al. suggests that the composition can be for human use, see paragraph [0330] and entire document. In one embodiment, an implant for intravitreal use comprises dexamethasone drug and a polymer matrix of 50:50 PLGA ester and PLGA acid, see paragraph [0242]. The active agent can be released over various time periods which are inclusive but not limited to one to six months thus rendering obvious wherein the implant releases drug from a period over one month or three months or six months, see paragraph [0177] and entire document. The implant of Shiah et al. can include double extruded rods, see paragraph [0002] and [0199]. Shiah suggests that the implant can comprise 60% dexamethasone, and 30% 50:50 hydrophilic end PLGA with 10% hydrophobic end 50:50 PLGA, see [0052] and Tables 2 and 4. Per Table 2, the composition can comprise either 700 or 350 micrograms of dexamethasone. Shiah teaches that the implants are bioerodible and thus the implant would not need to be removed prior to subsequent treatments. Per Table 5, the 50:50 PLGA ester can comprise Resomer RG 502 and the PLGA acid can comprise Resomer RG502H.
It would have been obvious to provide a 50:50 PLGA with hydrophilic end groups at about 30% and about 10% of a 50:50 PLGA having hydrophobic end groups as the implant of Patent ‘366 to treat the various ocular conditions instantly claimed, in view of Shiah’s teaching that such compositions are useful in treating a variety of ocular conditions and that such bioerodible implants have varying and extended release rates to provide for improved kinetics of release of one or more active (therapeutic) agents over time, see paragraph [0002] and [0052] of Shiah. The hydrophilic PLGA to hydrophobic PLGA in the issued Patent is suggested to be 3:1, see claim 9. 
Patent ‘366 does not claim wherein the period of time is administered once about every 6 months for at least three years.
However, Boyer et al. teach that the mean duration of macular edema is about 43 months, see abstract and results. Administering an implant once every six months for 36 months is expressly suggested by Clinicaltrials.gov archive submitted from 2008 in which it was suggested that dexamethasone intravitreal implants are administered every 6 months for about 36 months, see study design. As evidenced by Center for Drug Evaluation and Research reference herein to DEX PS DSS® of Shiah is equivalent to the alternative names of OZURDEX®   and POSURDEX® of Clinical Trials, see page 1.  
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art to administer the dexamethasone injections of Patent ‘366 for a duration of about every six months for at least three years in order to treat the duration of macular edema in a human subject who is still exhibiting such symptoms as the average duration of macular edema in a subjects can about 43 months as suggested by Boyer et al. Furthermore, administering an implant once every six months for 36 months is expressly suggested by Clinicaltrials.gov archive submitted from 2008 in which it was suggested that dexamethasone intravitreal implants (POSURDEX®) are administered at minimum every 6 months for about 36 months, see study design.
It would have additionally been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer the DEX PS DDS dexamethasone injections for a period of 6 months for up to three years to treat ocular conditions including uveitis, macular edema, diabetic macular edema, macular degeneration, retinal detachment, ocular tumors, fungal or viral infections, multifocal choroiditis, diabetic retinopathy, proliferative vitreoretinopathy (PVR), sympathetic ophthalmia, Vogt Koyanagi-Harada (VKH) syndrome, histoplasmosis, uveal diffusion, or vascular occlusion. One of ordinary skill in the art would have been motivated to do so given Shiah teaches that the active agent can be released at time periods that are inclusive of six months and NHSC and Clinical trials demonstrates that the implants taught by Shiah (i.e. the DEX PSDDS or OZURDEX implants) are capable of being administered for a duration of 36 months for treating an ocular condition and Shiah’s OZURDEX implants are suggested to work for multiple ocular conditions in the alternative to diabetic macular edema, thus a person of ordinary skill has good reason to pursue the known options within his or her technical grasp and it is routine and conventional for a practitioner to administer a drug and monitor the effectiveness of such treatment until the patient exhibits no more symptoms. 

Claims 15-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No 8,506,987 in view of Shia et al. (United Sates Patent Publication 2005/0048099),  as evidenced by Europeans Medicines Agency (Ozurdex® implant), in view of Boyer et al. (Dexamethasone Intravitreal Implant of Diabetic Macular Edema in Vitrectomized Patients, 2011) and ClinicalTrials.gov (A study of the Safety and Efficacy of a New treatment for Diabetic Macular Edema 11/2008), as evidenced by Center for Drug Evaluation and Research (NDA Division Director Review).
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Both Patent ‘987 and the instant claims encompass rods having active agent homogenously dispersed within a polymer, the biodegradable implants comprising PLGA mixtures and dexamethasone as the active agent. The implants are used in treating medical conditions of the eye in a subject of which Patent ‘’987 discloses includes macular edema via injections, uveitis, macular edema, macular degeneration, retinal detachment, ocular tumors, fungal infections, viral infections, multifocal choroiditis, diabetic retinopathy, proliferative vitreoretinopathy (PVR), sympathetic ophthalmia, Vogt Koyanagi-Harada (VKH) syndrome, histoplasmosis, uveal diffusion, and vascular occlusion. The dexamethasone in both can comprise about 60% by weight (overlapping amount), see claim 12 of Patent ‘987.
Patent ‘897 does not claim injecting in the patient an implant once every six to nine months over three years, treating DME, that the dexamethasone implant comprises about 30% of a 50:50 PLGA having hydrophilic end groups and about 10% of a 50:50 PLGA having hydrophobic end groups. 
Shiah et al. teach methods of treating ocular conditions by implanting a bioerodible implant comprising an active agent and polymer, see paragraph [0022]. The posterior ocular condition of Shiah can comprise diabetic macular edema, macular edema, uveitis, retinal detachment, ocular tumors, fungal or viral infections, multifocal choroiditis, retinopathy, proliferative vitreoretinopathy, sympathetic ophthalmia, Vogt Koyanagi-Harada syndrome, histoplasmosis, uveal diffusion or vascular occlusion. see paragraphs [0004], [0009]-[0010], [0013], [0068],and [0226]. An anti- inflammatory agent such as dexamethasone can be used for the treatment of the ocular condition, inclusive of diabetic macular edema or macular edema, see paragraphs [0065] and [0172]. The implant is sized for implantation in the ocular region which includes the vitreous, see paragraph [0173]. The biodegradable polymer matrices includes PLGA polymers which are both hydrophobic and hydrophilic in nature, see paragraphs [0190] and [200]. The bioerodible implant can comprise rods, see paragraph [0199]. The intraocular drug delivery system can be injected, see paragraph [0236]. The active agent may be homogenously dispersed with the polymer matrix, see paragraph [0186] and [0231-0232] and [0279]. Shiah et al. suggests that the composition can be for human use, see paragraph [0330] and entire document. In one embodiment, an implant for intravitreal use comprises dexamethasone drug and a polymer matrix of 50:50 PLGA ester and PLGA acid, see paragraph [0242]. The active agent can be released over various time periods which are inclusive but not limited to one to six months thus rendering obvious wherein the implant releases drug from a period over one month or three months or six months, see paragraph [0177] and entire document. The implant of Shiah et al. can include double extruded rods, see paragraph [0002] and [0199]. Shiah suggests that the implant can comprise 60% dexamethasone, and 30% 50:50 hydrophilic end PLGA with 10% hydrophobic end 50:50 PLGA, see [0052] and Tables 2 and 4. Per Table 2, the composition can comprise either 700 or 350 micrograms of dexamethasone. Shiah teaches that the implants are bioerodible and thus the implant would not need to be removed prior to subsequent treatments. Per Table 5, the 50:50 PLGA ester can comprise Resomer RG 502 and the PLGA acid can comprise Resomer RG502H.
It would have been obvious to provide a 50:50 PLGA with hydrophilic end groups at about 30% and about 10% of a 50:50 PLGA having hydrophobic end groups as the implant of Patent ‘987 to treat the claimed ocular conditions in view Shiah’s teaching that such compositions are useful in treating a variety of ocular conditions and that such bioerodible implants have varying and extended release rates to provide for improved kinetics of release of one or more active (therapeutic) agents over time, see paragraph [0002] and [0052] of Shiah and furthermore, the ratio of the hydrophilic PLGA to hydrophobic PLGA in the issued Patent is suggested to be 3:1, see claim 7. 
Patent ‘987 does not claim wherein the period of administration is once every six months for three years.
However, Boyer et al. teach that the mean duration of macular edema is about 43 months, see abstract and results. Administering an implant once every six months for 36 months is expressly suggested by Clinicaltrials.gov archive submitted from 2008 in which it was suggested that dexamethasone intravitreal implants (POSURDEX®) are administered every 6 months for about 36 months, see study design. As evidenced by Center for Drug Evaluation and Research reference herein to DEX PS DSS® of Shiah is equivalent to the alternative names of OZURDEX®   and POSURDEX® of Clinical Trials, see page 1.  
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art to administer the dexamethasone injections of Patent ‘987 for a duration of three years in order to treat the duration of the ocular disease in a human subject who is still exhibiting such symptoms. Furthermore, administering an implant once every six months for 36 months is expressly suggested by Clinicaltrials.gov archive submitted from 2008 in which it was suggested that dexamethasone intravitreal implants are administered every 6 months for about 36 months, see study design. 
It would have additionally been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer the DEX PS DDS dexamethasone injections taught by Shia for a period of 6 months for up to three years to treat ocular conditions including uveitis, macular edema, diabetic macular edema, macular degeneration, retinal detachment, ocular tumors, fungal or viral infections, multifocal choroiditis, diabetic retinopathy, proliferative vitreoretinopathy (PVR), sympathetic ophthalmia, Vogt Koyanagi-Harada (VKH) syndrome, histoplasmosis, uveal diffusion, or vascular occlusion. One of ordinary skill in the art would have been motivated to do so given Shiah teaches that the active agent can be released at time periods that are inclusive of six months and NHSC and Clinical trials demonstrates that the implants taught by Shiah (i.e. the DEX PSDDS or OZURDEX implants) are capable of being administered for a duration of 36 months for treating an ocular condition and Shiah’s OZURDEX implants are suggested to work for multiple ocular conditions in the alternative to diabetic macular edema, thus a person of ordinary skill has good reason to pursue the known options within his or her technical grasp and it is routine and conventional for a practitioner to administer a drug and monitor the effectiveness of such treatment until the patient exhibits no more symptoms. 


Conclusion
Currently, no claims are allowed and all claims are rejected.  

Correspondence    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678. The examiner can normally be reached Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH ALAWADI/Primary Examiner, Art Unit 1619